UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7054



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANIF CHRISTOPHER WILLIAMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-10, CA-96-916-R)


Submitted:   September 30, 1998            Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anif Christopher Williams, Appellant Pro Se.      Ruth Elizabeth
Plagenhoef, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anif Christopher Williams seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Williams, Nos. CR-93-10;

CA-96-916-R (W.D. Va. June 1, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2